IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ()HIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Case No. 3:19crll
ZACHARY RYAN SIZEMORE, : JUDGE WALTER H. RICE
Defendant.

 

PREL[MINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

Date of Scheduling Conference 1/30/2019
July Trial Date 4/1/2019
Fina] Pretrial Conference (by telephone) Monday, 3/25/2019 at 5:00 pm

 

Motion Fi|ing Deadline

 

 

 

 

 

 

Oral and Evidentiary Motions 2/25/2019
Other Motions 3/4/2019
Discovery Cut-Off 3/15/2019
Speedy Trial Deadline 4/2/2019
Discovery out - Plaintiff to Defendant Lv_close of business Mondavq 2/4/2019
January 30, 2019 WALTER H. RICE

UNITED STATES DISTR]CT IUDGE

